Citation Nr: 9925798	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  94-06 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for psychiatric disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


REMAND

The veteran served on active duty from November 1965 to 
January 1968.  This case was remanded by the Board of 
Veterans' Appeals (Board) in July 1998 to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, for additional development.  It was noted in the 
July 1998 Board remand that VA outpatient treatment records 
from 1992 to 1994, which document treatment of the veteran 
for psychiatric disability, were added to the veteran's file 
subsequent to the RO's most recent consideration of the 
veteran's claim for service connection for psychiatric 
disability in May 1994; and that the veteran has not waived 
his right to have this evidence initially considered by the 
RO.  38 C.F.R. §§ 19.37(a), 20.1304(c) (1998).  The RO was 
directed to readjudicate the issue on appeal based on the 
relevant evidence received by the RO after May 1994.  
However, no readjudication of the issue on appeal is on file.  

The Board also notes that it appears that the veteran was in 
receipt of disability benefits from the Social Security 
Administration (SSA) in the early 1980's.  It is not clear 
from the record whether SSA has records pertinent to the 
veteran's claim for service connection for psychiatric 
disability.

The veteran has reported that underwent psychiatric treatment 
at Ft. Sheridan in 1967, while he was serving on active duty.  
Although there is some indication in the record that the RO 
has requested treatment records from Ft. Sheridan, no 
response to any such request is of record. 

In light of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should undertake all indicated 
development, to include contacting the 
facility directly, to obtain all 
available records pertaining to the 
veteran's alleged psychiatric treatment 
in 1967 at Ft. Sheridan.  


2.  The RO should request the SSA to 
provide a copy of its decision(s) 
awarding or denying the veteran 
disability benefits and a copy of the 
record upon which such decision(s) was 
(were) based.

3.  The veteran should be requested to 
provide medical evidence supporting his 
contention that his current psychiatric 
disability originated while he was 
serving on active duty.  

4.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issue on appeal based on 
the relevant evidence received by the RO 
since the May 1994 supplemental statement 
of the case was issued.

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
then provide the veteran with an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide 

expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 


